DETAILED ACTION
Claims 22-31 are currently pending. Claims 1-21 and 32-40 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 22-31), Group I species (a) (claim 23), and Group I, Species (a), Sub-species (i) (claim 24), in the reply filed on April 29, 2022 is acknowledged.
Claims 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species and Sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/SE2020/050994, filed October 16, 2020, which claims the benefit of provisional application No. 62/923,187, filed October 18, 2019.
Acknowledgment is further made of applicants' claim for foreign priority to SE application 2030100-8, filed March 26, 2020, SE application 1930338-7, filed October 18, 2019.  Certified copies of the priority documents have been received in co-pending Application No. 17/770,018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2021 and April 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant’s amendments to the Specification submitted April 29, 2022, correcting the spelling of the cell marker LRRC38, is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the phrase “wherein the lung TAF MSCs are administered at a concentration of about 1-2 million cells per kg.”  It is noted claim 29 is indefinite since it is unclear as to what “kg” is referencing. Is this referring to the patient’s body weight, or referring to the weight of the solution in which the cells are suspended?
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simonson et al., (US 2016/0199413; see PTO-892) (“Simonson”), in view of Moraghebi et al., (Stem Cell Research Ther, 2017, 8(1): 190, 12 pages; IDS 12/30/2021) (“Moraghebi”) and Li et al., (Respiratory Research 2014, 15: 120, 14 pages; see PTO-892) (“Li”).
Regarding claim 22, it is initially noted that claim 22 is directed to a method of treating acute respiratory distress syndrome (ARDS) in a patient in need thereof by administering term amniotic fluid (TAF) lung mesenchymal stem cells (MSCs) to the patient.  Claim 22 only requires one active step: administering term amniotic fluid (TAF) lung mesenchymal stem cells (MSCs) to the patient.
As to the following recitation:
“wherein the Lung TAF MSCs have been obtained by: performing adherence selection on TAF cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); and selecting TAF MSCs to obtain lung TAF MSCs”,

 it is noted these limitations are directed to the manner by which the therapeutic stem cells have been produced (i.e. “…obtained by…”), and are not active steps required by the method, but rather are product-by-process limitations which defines the TAF-MSCs as a cell population that includes a population comprising lung TAF MSCs.  Such limitations are considered product-by-process limitations, and product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. 
In the instant case, if the product by process limitations are considered, the process imparts the features of administering a mesenchymal stem cell population that includes a population of cells comprising lung TAF MSCs.  See MPEP § 2113.
Further regarding claim 22, Simonson is directed to medical treatments and pharmaceutical compositions comprising MSCs (mesenchymal stem cells) and/or MSC extracellular vesicles.  The MSCs are used for treating a variety of diseases, particularly acute respiratory distress syndrome (ARDS), infant respiratory distress syndrome (IRDS), pulmonary hypertension (PH), and related diseases and ailments (Abstract and paragraphs [0006], [0012]-[0015], [0099]-[0100] and [0110]). Simonson teaches the therapeutic MSCs can be obtained from various sources, including bone marrow and amniotic tissue or fetal material (paragraph [0055]) and administered at a cell dose of 1,000,000 to 1,500,000 (1 million to 1.5 million) MSCs per kg of body weight.
Simonson further exemplifies treating a male patient with virus-induced ARDS (patient in need thereof) by intravenously administering 2 x 106 bone marrow-derived MSCs per kg of body weight (2 million cells). The total dose was divided into aliquots of 5 mL and administered at six time points (30 mL administered) over a 20-minute time period.  Simonson teaches that, within 24 hours the patient showed clear signs of improvement in terms of clinical chemistry parameters and pulmonary symptoms, as well as improvement in various inflammatory cytokines (paragraphs [0130]-[0131]).  Thus, Simonson has established it was well-known in the art to treat acute respiratory distress syndrome (ARDS) by intravenously administering 2 million MSCs per kg of body weight) to a patient in need thereof.
The only difference between Simonson and the instant invention is that, although Simonson teaches the source of the MSCs include a variety of sources such as amniotic tissue and fetal material, Simonson does not specifically indicate whether or not the amniotic tissue or fetal material is term amniotic fluid.
However, Moraghebi is directed to evaluating cell-based therapies comprising mesenchymal stem cells (MSCs) obtained from term amniotic fluid, i.e. term amniotic fluid MSCs (TAF-MSCs) (Abstract, Background).  Moraghebi teaches the amniotic fluid is collected from term caesarean section deliveries since the caesarean deliveries provide a large stem cell donor base and plentiful resource for regenerative cell therapy and bio-banking (Abstract, Methods and Conclusion).  Moraghebi notes that amniotic fluid provides an ideal additional/alternative source of MSCs that do not require the invasive medical procedures that are necessary for acquiring bone marrow MSCs (Background, left column, page 2 of 12). Moraghebi teaches flow cytometry analysis identified the TAF-MSCs have cell surface markers indicative of mesenchymal stem cells, as well as having expression of OCT4 pluripotency factor (Adherent fibroblast-like cells in term amniotic fluid exhibit properties of MSCs, right column, page 4 of 12 to left column, first paragraph, page 5 of 12).  
Moraghebi concludes that the TAF-MSCs have high expansion capacities and share a significantly similar transcriptional profile with bone marrow-derived MSCs, thus suggesting an alternative and complementary source of therapeutic MSCs (Discussion, left column, first paragraph, page 9 of 12).
Li further teaches that amniotic fluid-derived mesenchymal stem cells (AF-MSCs) have therapeutic effects on lung injury regeneration, wherein the administration of the amniotic fluid-derived mesenchymal stem cells were effective for repairing damaged lung tissue and regenerating lost alveoli (Abstract, Background and Conclusions; Discussion, right column, second and third paragraphs, page 10 of 12; Conclusions, page 13 of 14).
Therefore, given that Moraghebi teaches TAF-MSCs are significantly similar to bone marrow-derived MSCs (BM-MSCs), and are thus an alternative/complementary source of therapeutic MSCs for cell-based MSC therapies, and Li further teaches amniotic fluid-derived mesenchymal stem cells (AF-MSCs) have beneficial therapeutic effects on lung injury regeneration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute MSCs derived from term amniotic fluid (TAF MSCs), as taught by Moraghebi, as the therapeutic MSCs in the ARDS treatment method of Simonson since Moraghebi teaches TAF-MSCs are substantially identical to BM-MSCs and are thus an alternative source of therapeutic MSCs for cell-based therapies.
 The person of ordinary skill in the art would have been motivated to use substantially identical MSCs derived from term amniotic fluid, as taught by Moraghebi, since doing so further provides the therapeutic cells from an easily accessible, plentiful alternative source that does not require the invasive medical procedures that are necessary for acquiring bone marrow MSCs and MSCs derived from term amniotic fluid have high expansion capacities, thus providing the therapeutic MSCs in a shorter time-period.
The skilled artisan would have had a reasonable expectation of success in substituting the TAF-MSCs, for the bone marrow-derived MSCs of Simonson because Simonson suggests using MSCs from various sources including amniotic tissues and Moraghebi has shown that TAF-MSCs are substantially identical to BM-MSCs and are thus an alternative source of therapeutic MSCs for cell-based therapies.
Regarding claims 23-24 and the limitations directed to the expressed cell surface markers, specifically Endosialin (claim 22) and DDR1 (claim 23), it is noted that Moraghebi teaches MSCs derived from term amniotic fluid, which is the substantially same source as disclosed in the specification at page 2 (last paragraph), and pages 4-5.
Though Moraghebi does not state the TAF-MSCs have positive expression of the cell surface markers as claimed, the fact that Moraghebi obtains the MSCs from term amniotic fluid, which is substantially identical to the instant application, means that the population of obtained TAF-MSCs comprise a cell population that inherently includes MSCs that would have the claimed cell marker properties, whether recognized at the time of publication or not.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
Regarding claim 29, it is noted that Simonson teaches the therapeutic MSCs are administered at a concentration of 2 million cells per kg of body weight, thus meeting the limitation of claim 29.



Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Simonson, in view of Moraghebi and Li, as applied to claims 22-24 and 29 above, and further in view of Wilson et al., (NIH Public Access (24 pages), published in final form as: Lancet Respir Med. 2015 January; 3(1): 24-32; see PTO-892) (“Wilson”), as evidenced by Flow Rate Units Conversion (Traditional Oven, 5 pages, retrieved from the internet; see PTO-892) (“Flow Rate Units Conversion”).
The teaching of Simonson, in view of Moraghebi and Li, is set forth above.
Regarding claims 30 and 31, it is noted that, Simonson teaches intravenous administration of the 2 million MSCs by dividing the dosage into aliquots of 5 mL and administering at six time points (30 mL administered) over a 20-minute time period, thus Simonson delivers 30 mL of cell suspension over a 20-minute time period, which correlates to 90 mL/hour. However, Simonson does not further teach whether or not the intravenous administration comprises an intravenous drip (droplet) (claim 30), or the intravenous drip comprises about 40 drops per minute (claim 31). 
However, Wilson is directed to methods for treating ARDS (acute respiratory distress syndrome) using mesenchymal stem cells in a phase 1 clinical trial. Wilson teaches administering three different dosing regimens comprising (1) low dose MSCs (1 million cells per kg of body weight), (2) intermediate dose of MSCs (5 million cells per kg of body weight), and (3) high dose of MSCs (10 million cells per kg of body weight) (Abstract). Wilson teaches administration by intravenous infusion via gravity drip over approximately 60-80 minutes, wherein the infusion was controlled by the investigator based on droplet count (Study procedures, page 5).
Thus, Wilson has established it was well-known to administer MSCs for treating ARDS by intravenous drip. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute intravenous drip administration, as taught by Wilson, as the type of intravenous administration in the method of Simonson for the predictable result of successfully delivery the therapeutic MSCs in a controlled manner, thus meeting the limitation of claim 30. Wilson has shown that intravenous drip is an effective and well-known intravenous delivery format used for administering MSCs for treating ARDS; thus, one would have had a reasonable expectation of successfully substituting intravenous drip delivery in the in the method of Simonson. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 31, as set forth above regarding claim 30, Simonson teaches intravenous delivery of MSCs that correlates to 90 mL/hour.  Flow Rate Units Conversion evidences that a flow rate of 3 ml/hour correlates to 1 drop per minute (1 gtt/min).  Thus, Simonson’s delivery rate correlates to 30 drops per minute, which reads on about 40 drops per minute.
It is further noted that Wilson teaches intravenous drip rates are controlled by the investigator based on droplet count, thus Wilson acknowledges the intravenous drip rate can be selected on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Additionally, MPEP 2144.05 II states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Therefore, absent any teaching of criticality by Applicant concerning the intravenous drip rate for claim 31, it would be prima facie obvious that one of ordinary skill int eh art would recognize this as a results effective variable whose concentration is a matter of routine optimization.

Conclusion
No claims allowed.  No claims are free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633